DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 6, 
Step 2A, Prong One
The claim recites in part:
a set of said parameters is determined and a run time of said application with said parameters is determined;
said set is determined by implementing a genetic optimization algorithm comprising a step consisting of selecting two sets of parameters from said history
a step consisting of creating a new set of parameters by recombining said two sets of parameters; 
a step (23) of random mutation of said new set of parameters.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	
Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “an association between said set and said run time is stored in order to create a history” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “an association between said set and said run time is stored in order to create a history” which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 2 and 7, The limitations “said set of parameters is the new set of parameters determined by step of random mutation” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 3 and 8, The limitations “a plurality of executions of said application are carried out with the same set of parameters, and a run time is determined based on said plurality of executions for said set of parameters” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 4 and 9, The limitations “the run time determined is the average value of the run times for said plurality of executions” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 5 and 10, The limitations “a step of smoothing by regression of the run times as a function of the sets of parameters stored in said history.” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggour et al (US 2015/0356485).
As to claim 1, Aggour et al teaches a method for optimizing the run parameters of a software application on an information processing platform, consisting of iteratively optimizing said parameters on each execution of said application (paragraph [0007]...systems and methods are presented for optimizing the configuration and parameters of a workflow using an evolutionary approach augmented with intelligent learning capabilities using a Big Data infrastructure), wherein, for each execution of said application,
a set of said parameters is determined (paragraph [0025]...receives 202 workflow input parameters) and a run time of said application with said parameters is determined (paragraph [0013]...the intelligent workflow process builds an understanding over time of how the input parameters correlate to the accuracy of the output), and an association between said set and said run time is stored in order to create a history (paragraph [0025]...the computer network then runs204  the workflow, stores 206 the inputs and corresponding outputs in a non-transitory storage device); and
said set is determined by implementing a genetic optimization algorithm (paragraph [0025]... models 208 the input/output relationships, and develops 210 a pool of updated or new inputs. The inputs and outputs may be stored in different types of storage media depending on the needs of the end user, including in a relational database, in flat files, or in some other structure) comprising a step consisting of selecting two sets of parameters from said history (paragraph [0025]...a pair of input parameters has been selected); 
a step consisting of creating a new set of parameters by recombining said two sets of parameters (paragraph [0025]...the system will use the results of the modeling in the previous step to determine which parameters to adjust when generating a new input parameter set to evaluate ; paragraph [0023]...the workflow pipeline would often need to be run multiple times, with various parameter combinations, to assess which parameter value combination(s) yield the best outputs); and 
a step of random mutation of said new set of parameters (paragraph [0025]... each input parameter configuration may be scored based on the accuracy of the output, and in some implementations the system can use Monte Carlo-style random selection of which input parameters to select for crossover or mutation).

As to claim 2, Aggour et al teaches the method wherein a plurality of executions of said application are carried out with the same set of parameters (paragraph [0023]...the workflow pipeline would often need to be run multiple times, with various parameter combinations, to assess which parameter value combination(s) yield the best outputs ; paragraph [0026]... the process includes running an analysis pipeline multiple times, each time dynamically choosing the parameters for the next run or iteration based on the outcomes of previous runs. Finally, after multiple workflow runs, the completion criteria are satisfied 212 and the optimal output is then transmitted 214 to the user, along with what has been learned about what parameters influence the objective function and in which direction), and a run time is determined based on said plurality of executions (paragraph [0037]... the Intelligent Evolutionary Workflow Optimization process automatically tracks the relationship(s) between changes to the input parameters and the outputs, and provides decisions regarding which parameter settings to try next during additional workflow runs. Thus, a technical effect is that a smaller number of runs (a faster approach) are needed to optimized the parameters of a complex analysis pipeline to achieve optimized workflow results. Obtaining optimal results with fewer iterations reduces the time, effort, and computing expenses required. Such considerations may become particularly important when executing simulation optimizations in a cloud-based environment where reduced runtimes directly translates into less cost).

As to claim 3, Aggour et al teaches the method, wherein said set of parameters is the new set of parameters determined by step of random mutation (paragraph [0025]... each input parameter configuration may be scored based on the accuracy of the output, and in some implementations the system can use Monte Carlo-style random selection of which input parameters to select for crossover or mutation)

As to claim 5, Aggour et al teaches the method, further comprising a step of smoothing by regression of the run times as a function of the sets of parameters stored in said history (paragraph [0028]...a technical effect of the process 200 for optimizing workflows using a Big Data infrastructure is that the user is provided with information concerning the parameter changes that most improved the outcome of the workflow pipelines. The user thus can learn which parameters most impacted the pipelines, and thus may use this information to manually adjust the parameters at a later date when the same (or similar) workflow process is run again. In particular, the user has a good sense of which parameters to modify, and in which directions, giving him or her greater insight than possible using conventional evolutionary techniques. Such an approach therefore may yield valuable longer-term information concerning the parameters that are discovered to be influential and/or those parameters that are discovered not to be influential over the course of many workflow runs. Consequently, a further technical effect is that, over the course of many workflow process runs over diverse datasets, when a particular parameter is found to only minimally influence results then that parameter may be automatically eliminated from the parameter set presented to the user, which simplifies the workflow process).

Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al (US 2015/0356485).
As to claim 4, Aggour et al discloses the claimed invention except for the run time determined is the average value of the run times for said plurality of executions.
It would have been an obvious matter of design choice for the run time determined is the average value of the run times for said plurality of executions, since applicant has not disclosed that the run time being determined by the average value of the run times for said plurality of executions solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any way to optimally determine the run time. 

Claims 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128